Citation Nr: 1214611	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-49 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoma of the left shoulder, including as the result of exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1971 to May 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a Board hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran claims service connection for sarcoma of the left shoulder as a result of exposure to ionizing radiation while he was on active duty.  During the Board hearing before the undersigned, and in correspondence submitted at that time, he pointed out that the denial of service connection by the RO was primarily based on a dosage estimate that the Veteran had been exposed to less than 0.270 rem during his time in service from late 1971 to early 1974 while he was working in close proximity to ionizing radiation from nuclear warhead assemblies.  

The Veteran contends that the data used for this estimate is inaccurate.  He has pointed out that the July 2008 NIOSH-Interactive Radio Epidemiological Program Probability of Causation Results only shows input for exposure for the year 1971, while the evidence shows that he worked in close proximity to nuclear warhead assemblies from 1971 to 1974.  Thus, it is the Veterans contention that three years of exposure was not been taken into consideration in the dosage estimate.  

The Board has reviewed the July 2008 results form and it does appear that the Veteran is correct in that the only estimate taken was from 1971.  If the dosage estimate is incorrect, it stands to reason that the July 2008 opinion rendered by the Director of the VA Compensation and Pension service was based upon inaccurate information.  As such, either the methodology utilized in making the July 2008 dosage estimate needs to be more fully explained, or an additional rem dosage estimate should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Radiation Protection Division, who arrived at the Veteran's dosage estimate of 0.270 rem, and request a complete explanation of the methodology utilized in that determination, specifically the July 2008 NIOSH-Interactive Radio Epidemiological Program Probability of Causation Results usage of only the year 1971.  If a complete explanation is not forthcoming, a second estimate, including the Veteran's radiation exposure from the years 1972 through 1974, should be promulgated.  

If a higher dosage estimate is obtained, the case should be referred to the Director of Compensation and Pension Service for a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the left shoulder sarcoma is the result of radiation exposure during service.  The relevant documents in the claims folder should be made available for review in connection with this review.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


